DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This application is in response to the amendment filed on 12/16/21 in which claims 1-14 were canceled and claims 15-38 are new. Claims 15-38 are pending in the application. 

Allowable Subject Matter
Claims 15-38 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 22 is amended as follows:
Change “stop criterion” to –stopping criterion—in lines 1-2 of the clam 
Claim 33 is amended as follows:
Change “The method of claim 15” to –The method of claim 27—
Claim 34 is amended as follows:
Change “stop criterion” to –stopping criterion—in line 2 of the claim. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious a nebulizer as disclosed in claim 15 or a method for performing an inhalation as disclosed in claim 27.
The closest prior art reference is Fink et al (US 2005/0217666). Fink teaches a nebulizer and a method of performing an inhalation including a nebulizer unit (Fig. 10A: 902), a medication reservoir (Fig. 10A), a control unit (paragraph 95) a mouthpiece, an aerosol channel and an air channel (Fig. 10A: 916) Fink teaches measuring a pressure within the aerosol changer using the control unit and activating the nebulizer unit and deactivating the nebulizer unit with fulfilment of a stop criterion. 
However, Fink does not teach “an air channel extending below the aerosol generator and having first and second ends, the first end connected to the aerosol chamber, and the second end extending rearwardly and including a protruding cone-shaped stub.”
As the prior art of record does not teach all of the structural and functional limitations of the claims, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785